McKinney, J.,
delivered the opinion the Court :
There is no error in the judgment of the Circuit Court. The provision of the charter exempting the “President, Directors, Clerks, Agents, Officers, and servants of the company from military duty, serving on juries and working on public roads” has no application to persons employed by the company to construct the road, or to their hired laborers.
Au exemption of this nature exonerating individuals *149from the common burdens imposed upon citizens generally, must be taken strictly, and must not be extended by construction beyond the manifest intention of the Legislature.
Upon no just construction of the words of the charter can it be maintained that the contractors engaged in building the road, and their employees, are servants of the company, in the sense in which that term is used in the charter.

Judgment affirmed.